No. 12353

          I N THE SUPREME COURT O THE STATE OF MONTANA
                                 F

                                       1973



TRANSkMERICA INSURANCE C M A Y
                        O PN
a corporation,

                          P l a i n t i f f and Respondent,



GLACIER GENERAL ASSURANCE C M A Y e t a l . ,
                           O PN

                          Defendants and A p p e l l a n t s .



Appeal from:      D i s t r i c t Court of t h e F o u r t h J u d i c i a l D i s t r i c t ,
                  Honorable J a c k L. Green, Judge p r e s i d i n g .

Counsel of Record :

    For Appellants :

            Mulroney , Delaney and Dalby , Missoula , Montana
            Stephen H. Dalby a r g u e d , M i s s o u l a , Montana

    For Respondent :

            Worden, Thane, Haines and W i l l i a m s , Missoula, Montana
            S h e l t o n C. Williams a r g u e d , M i s s o u l a , Montana



                                               Submitted : December 3 , 1973

                                                  Decided:       3     4 1974
Filed :   374
           B4     "?74
M r . J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.


            This i s an appeal from a judgment f o r p l a i n t i f f entered
by t h e d i s t r i c t c o u r t , Missoula County, Honorable Jack L. Green
p r e s i d i n g without a j u r y .          The a c t i o n was t o e s t a b l i s h l i a b i l i t y
f o r claims j o i n t l y paid by p l a i n t i f f Transamerica Insurance Company
and defendant Glacier General Assurance Company pending determina-
t i o n of t h e i r r e s p e c t i v e l i a b i l i t i e s .
            This a c t i o n a r o s e out of an accident which occurred on
August 6 , 1968, when a t r u c k owned by Bob & Ray's Car and Truck
Sales r e n t e d t o Tom Wickes and driven by Robert Barbe, an employee
of Wickes, c o l l i d e d with another v e h i c l e causing two deaths.                             An
a c t i o n was commenced a g a i n s t Wickes, Barbe, and Bob & Ray's a s a
r e s u l t of t h e accident.             Transamerica,           a s insurance c a r r i e r f o r
Wickes and Barbe, and G l a c i e r , a s insurance c a r r i e r f o r Bob & ~ a y ' s ,
thought i t mutually d e s i r a b l e t o compromise t h i s a c t i o n f o r
$50,000 with each insurance c a r r i e r c o n t r i b u t i n g $25,000.
           A w r i t t e n r e s e r v a t i o n of r i g h t s was entered i n t o under
which each insurance company reserved t h e r i g h t t o b r i n g an a c t i o n
t o determine i t s r e s p e c t i v e r i g h t s a s t o t h e o t h e r c a r r i e r , subse-
quent t o settlement.                 This a c t i o n i s founded on t h a t r e s e r v a t i o n
of r i g h t s .
           The record i n d i c a t e s Robert Peterson was general agent f o r
Glacier and a s such was authorized t o w r i t e a u t o c a s u a l t y and
l i a b i l i t y insurance.          This a u t h o r i t y extended t o accepting a p p l i c a -
t i o n s and proposals f o r insurance on behalf of Glacier and t o
binding coverage on behalf of Glacier.                             Peterson was a l s o a c t i v e l y
engaged i n t h e business of r e n t i n g t r u c k s under t h e name of Bob &
Ray's Car and Truck S a l e s .                 The insurance agency and t h e v e h i c l e
r e n t a l business were conducted out of t h e same o f f i c e and were a
p a r t of t h e same c o r p o r a t e e n t i t y .         Bob & Ray's entered i n t o an
agreement whereby Glacier would i n s u r e t h e v e h i c l e s r e n t e d by them,
w i t h Peterson w r i t i n g t h e insurance.
       Under the terms of this policy a copy of the rental agree-
ment and a premium of $1.50 per day for each day the vehicle was
rented was to be forwarded to Glacier.   This policy extended
coverage to the named insured, Bob & ~ay's, and to anyone
using the insured vehicle with the permission of the named insured.
This provision goes on to expressly exclude coverage of anyone
other than the named insured with respect to any accident arising
out of the operation of an I I automobile sales agency, repair shop,
service station, storage garage or public parking place".
       The rental agreement signed by Wickes and which the Glacier
policy required to be forwarded to it with the remittance provided
in part:
       "INSURANCE COVERAGE
       "Renter is liable for the first $100.00
       Collision damage only. Any & all liability
       will be carried and covered by Bob & Ray's Car
       & Truck Sales unless otherwise stated below.




       II
        There is no insurance provided on cargo by
       Bob & ~ay'sCar & Truck Sales. This must be
       carried by Renter if desired."
At the time Wickes rented the truck he asked if it was covered
by insurance and Peterson replied that it was.
       While Wickes had long been involved in the garage and
auto storage business, on the date of the accident he no longer
had any cars in storage; had disposed of his entire stock in
trade; had had his business telephone disconnected; had discharged
all his regular employees; and was no longer providing or offering
to provide any services. He did have two employees who were engaged
solely in cleaning up the building preparatory to Wickes' scheduled
final vacation of the premises on August 7, 1968. At the time
of the accident the truck was being used to transport some machinery,
which had been used in the garage business and for which Wickes
had no further use, to ~ickes'son in Polson.
          O t h e d a t e of t h e accident Transamerica had a blanket
           n
l i a b i l i t y p o l i c y containing a garage l i a b i l i t y c l a u s e i s s u e d t o
Wickes which by i t s terms extended coverage t o h i s employee Barbe.
          The d i s t r i c t c o u r t granted defendant's motion t o dismiss
Wickes and Barbe a s p l a i n t i f f s on t h e ground they were n o t r e a l
parties i n interest.            The d i s t r i c t c o u r t subsequently e n t e r e d
findinsof fact that:               Peterson and Bob & Ray's had c o n t r a c t e d
with Wickes t o provide a l l l i a b i l i t y insurance on t h e t r u c k ; t h e
c o n t r a c t was binding upon G l a c i e r ; t h e c o n t r a c t i n u r e s a l s o t o
t h e advantage of ~ i c k e s 'employee Barbe and t o Transamerica; t h e
c o n t r a c t was made by Peterson a c t i n g w i t h i n t h e scope of h i s
d u t i e s a s an agent of Glacier and Glacier had knowledge of t h e
language of t h e agreement; and, Wickes was n o t on t h e d a t e of t h e
accident engaged i n t h e garage business.                       The c o u r t a l s o found
Glacier was o b l i g a t e d t o provide a defense f o r and t o indemnify
Wickes and Barbe i n connection with t h e accident and owes t o
Transamerica $25,000, t o g e t h e r with i n t e r e s t amounting t o $4,620.
          Defendant Glacier r a i s e s e s s e n t i a l l y four i s s u e s on appeal:

          I)    That Glacier was under no c o n t r a c t u a l o b l i g a t i o n t o
indemnify Wickes and Barbe.

          2)    That i f i t should be found t h a t Glacier does have
some o b l i g a t i o n t o indemnify, t h i s o b l i g a t i o n i s l i m i t e d t o con-
t r i b u t i n g a pro r a t a share of t h e t o t a l l i a b i l i t y .

          3)    That Transamerica has no c l a i m a n t ' s s t a t u s .

          4)    That t h e d i s t r i c t c o u r t ' s f i n d i n g s of f a c t a r e c l e a r l y
erroneous.
          A a d d i t i o n a l i s s u e i n which Glacier claimed t h a t i t s
           n
coverage was, i f anything, "excess" while ~ r a n s a m e r i c a ' swas
11
 primary" was formally abandoned during o r a l argument.
          G l a c i e r ' s contention t h a t i t was under no c o n t r a c t u a l
o b l i g a t i o n t o indemnify Wickes and Barbe has two bases.                         First,
Glacier claims t h a t no c o n t r a c t was e n t e r e d i n t o and second, t h a t
i f such a c o n t r a c t was entered i n t o t h i s accident i s excluded by
a policy term excluding coverage of a c c i d e n t s a r i s i n g o u t of a
garage business.
                         t o G l a c i e r ' s claim t h a t i t was under
t i o n t o provide insurance coverage t o Wickes and Barbe, p l a i n t i f f
Transamerica urges t h a t t h e language of t h e r e n t a l agreement used
by G l a c i e r ' s agent Peterson with t h e knowledge of G l a c i e r , and
~ e t e r s o n ' sr e p r e s e n t a t i o n s a t t h e time t h e t r u c k was r e n t e d a r e
s u f f i c i e n t t o c r e a t e a c o n t r a c t of insurance binding on defendant
Glacier.       W agree with t h e d i s t r i c t c o u r t ' s conclusion t h a t a
                e
binding c o n t r a c t was entered i n t o .
           I t i s undisputed t h a t Peterson was a general agent of Glacier.
The r u l e a s t o t h e power of a general agent t o bind t h e insurance
company by whom he i s employed i s c l e a r l y s t a t e d i n 43 Am J u r 2d,
I n s u r a n c e , , § 204, which s t a t e s :
           "No general r u l e can be s a t i s f a c t o r i l y evolved
           which w i l l f i t a l l cases o t h e r than t h a t an i n -
           surance c o n t r a c t i s binding upon t h e i n s u r e r i f
           e n t e r e d i n t o by an agent a c t i n g i n such r e s p e c t
           w i t h i n h i s e x p r e s s , implied, o r apparent a u t h o r i t y
           **    Jx*"

This r u l e has long been t h e law of Montana.                        Baker v. Union
Assurance Society of London, Ltd., 8 1 Mont. 281, 264 P. 132.
           Peterson combined h i s a c t i v i t i e s a s an insurance agent
f o r Glacier with t h e v e h i c l e r e n t a l business known a s Bob & Ray's.
The insurance agency was operated e s s e n t i a l l y a s an adjunct t o
t h e r e n t a l and s a l e s busi.ness with almost a l l of ~ e t e r s o n ' s
a c t i v i t i e s a s an insurance agent a r i s i n g out of t r a n s a c t i o n s of
Bob & ~ a y ' sCar and Truck Sales.
           The operation of t h e t r u c k r e n t a l business of Bob & ~ a y ' s
was covered by a p o l i c y i s s u e d by defendant Glacier.                        The terms
of t h i s p o l i c y r e q u i r e d t h e use of a r e n t a l form which was t o be
forwarded t o Glacier.              This form provided i n p e r t i n e n t p a r t "Any
& a l l l i a b i l i t y w i l l be c a r r i e d & covered by Bob & ~ a y ' s            **    *.'I


While a s a whole t h i s wording appears t o be unique, t h e word
II
     covered" has been considered i n t h i s context by a number of
courts.
           I n Mowles v. Boston I n s . Co., 226 Mass. 426, 115 N.E.                              666,
t h e word "cover" when used i n t h e context of insurance was held t o


                                           - 5 -
mean "insurance f o r a reasonable time under a l l t h e circumstances".
I n Michigan Idaho Lumber Co. v. Northern F i r e & Marine I n s . Co.,
35 N.D.      244, 160 N.W.         130 and Hurd v. Maine Mut. F i r e I n s . Co.,
139 Maine 103, 27 A.2d 918, a promise by a general agent t o hold
a r i s k "covered" was held t o o b l i g a t e t h e a g e n t ' s insurance com-
pany p r i n c i p a l t o p r o t e c t a g a i n s t l o s s from t h e r i s k .
           In t h e Montana c a s e Austin v. N w Brunswick F i r e Ins. Co.,
                                               e
1 1 Mont. 192, 108 P.2d 1036, a statement by an insurance agent
 1
t h a t an i n d i v i d u a l had " f u l l coverage" was held t o c r e a t e an
insurance c o n t r a c t binding on t h e insurance company.                         The e f f e c t
of a promise t h a t insurance would be " c a r r i e d & covered" i s t h e
same a s a promise t o provide " f u l l coverage", t o "cover" a r i s k
o r t o hold a r i s k "covered".              The c l a u s e c l e a r l y s t a t e s t h e r i s k
t o be insured a g a i n s t by specifying "Any 6: a l l l i a b i l i t y " .
           Accordingly, Peterson by t h e use of t h i s term i n t h e r e n t a l
agreement with t h e knowledge of G l a c i e r , entered i n t o a c o n t r a c t t o
i n s u r e a g a i n s t any l i a b i l i t y t h a t might r e s u l t from t h e operation
of t h e r e n t e d t r u c k .   As with any insurance agreement e n t e r e d i n t o
by a general agent a c t i n g w i t h i n t h e scope of h i s apparent o r
a c t u a l a u t h o r i t y , t h i s c o n t r a c t entered i n t o by Peterson was binding
on h i s p r i n c i p a l , Glacier.       This conclusion i s r e i n f o r c e d by t h e
d i s t r i c t c o u r t ' s f i n d i n g t h a t defendant Glacier had a c t u a l knowledge
of t h e terms of t h e r e n t a l agreement.
           Since t h e foregoing i n d i c a t e s t h a t Glacier was o b l i g a t e d t o
i n s u r e Wickes and Barbe, we n o t e t h e uncontradicted                         testimony of
Wickes i s t h a t a t t h e time he rented t h e t r u c k he inquired s p e c i f i c a l l y
a s t o insurance and Peterson assured him t h a t insurance coverage
was provided.           This assurance would a l s o be s u f f i c i e n t t o j u s t i f y
a f i n d i n g t h a t defendant Glacier was o b l i g a t e d t o provide insurance.
Austin, supra.
           Defendant Glacier a l s o claims t h a t even i f an insurance
c o n t r a c t was entered i n t o , i t s policy exclusion r e l a t i n g t o a c c i -
                                                                                           II
dents which a r i s e i n connection with t h e operation of an                                 automobile
s a l e s agency, r e p a i r shop, s e r v i c e s t a t i o n , s t o r a g e garage o r
public parking place" eliminates i t s l i a b i l i t y i n t h i s s i t u a t i o n .
While t h e r e was some d i s p u t e a s t o whether o r n o t Wickes was
engaged i n t h e g a r a g e b u s i n e s s a t t h e time o f t h e a c c i d e n t , t h e
d i s t r i c t c o u r t found Wickes was n o t a t t h a t time engaged i n t h e
garage business.              T h i s f i n d i n g i s supported by t h e testimony of
Wickes and Barbe t h a t on t h e d a t e i n q u e s t i o n t h e r e were no l o n g e r
any c a r s i n s t o r a g e , t h e e n t i r e s t o c k i n t r a d e had been d i s p o s e d
o f , and t h e garage b u s i n e s s t e l e p h o n e had been d i s c o n n e c t e d , a l l
of t h e r e g u l a r employees had been d i s c h a r g e d , and s e r v i c e s were
no l o n g e r b e i n g provided.           T h i s i s s u b s t a n t i a l c r e d i b l e evidence
i n s u p p o r t of t h e d i s t r i c t c o u r t ' s f i n d i n g t h a t Wickes was no
l o n g e r i n t h e garage b u s i n e s s .        A s s t a t e d i n H e l l i c k s o n v. B a r r e t t
Mobile Home T r a n s p o r t , I n c       .,           Mont   .         ,   507 P.2d 523, 30 S t .
Rep. 289, 291:
           "'Our d u t y i n reviewing f i n d i n g s of f a c t i n a
           c i v i l a c t i o n t r i e d by t h e d i s t r i c t c o u r t w i t h o u t
           a j u r y i s c o n f i n e d t o d e t e r m i n i n g whether t h e r e
                                                                                               f 11
           i s s u b s t a n t i a l c r e d i b l e evidence t o s u p p o r t them.
           Accordingly, s i n c e t h e d i s t r i c t c o u r t found and t h a t
f i n d i n g i s supported by s u b s t a n t i a l c r e d i b l e evidence t h a t Wickes
was no l o n g e r engaged i n a garage b u s i n e s s , we hold ~ l a c i e r ' s
coverage i s n o t excluded by t h e p o l i c y p r o v i s i o n e x c l u d i n g cover-
age of g a r a g e b u s i n e s s r e l a t e d a c c i d e n t s .
           G l a c i e r ' s second i s s u e on a p p e a l i s t h e c o n t e n t i o n t h a t
i t s l i a b i l i t y , i f any, i s l i m i t e d t o t h e makifig            of a pro r a t a
contribution t o settlement.                     To s u p p o r t s i t s p o s i t i o n G l a c i e r
r e l i e s on G l a c i e r General Assurance Co. v. S t a t e Farm Mutual Auto.
I n s . Co., 150 Mont. 452, 460, 436 P.2d 533, where t h i s Court
stated:
           "Where, i n t h e absence of t h e o t h e r p o l i c y t h e r e
           would be no problem a s t o t h e l i a b i l i t y of e i t h e r
           of one of t h e companies and t h e ' o t h e r i n s u r a n c e '
           c l a u s e s a r e t h e same, t h e l i a b i l i t y i s more r a t i o n -
           a l l y p r o r a t e d t h a n a r b i t r a r i l y l a i d a t t h e f e e t of
           one o r t h e o t h e r . 11
           The above quoted c a s e involved two p o l i c i e s which d i f f e r e d
o n l y i n t h a t one p o l i c y covered t h e d r i v e r by name and t h e o t h e r
covered him only a s a d r i v e r .               I n the i n s t a n t case, the d i f f e r -

ences a r e f a r g r e a t e r .      The r e n t a l agreement's i n s u r a n c e c l a u s e
which c r e a t e d t h e c o n t r a c t of i n s u r a n c e provided s p e c i f i c a l l y
t h a t "Any & a l l l i a b i l i t y w i l l be c a r r i e d & covered".                Further,

t h e G l a c i e r p o l i c y was e n t e r e d i n t o f o r t h e purpose of providing
i n s u r a n c e coverage on t h e s p e c i f i c r i s k s involved i n t h e u s e of
t h e t r u c k involved i n t h e a c c i d e n t .         These d i f f e r e n c e s provide a
r a t i o n a l b a s i s on which t o a s s i g n defendant G l a c i e r t h e duty of
providing primary i n s u r a n c e coverage.                   W hold t h a t a c o n t r a c t t o
                                                                 e
provide "Any & a l l " l i a b i l i t y coverage w i t h r e g a r d t o a s p e c i f i c
r i s k c r e a t e s an o b l i g a t i o n t o provide primary i n s u r a n c e of t h e
risk.      T h e r e f o r e , G l a c i e r was o b l i g a t e d t o provide primary
coverage and i s n o t e n t i t l e d t o c o n t r i b u t i o n of a pro r a t a s h a r e
by t h e secondary i n s u r e r , Transamerica.
           The t h i r d i s s u e d r a i s e d by G l a c i e r i s an a s s e r t i o n t h a t
p l a i n t i f f Transamerica has no s t a t u s a s a claimant i n t h i s a c t i o n .
This c l a i m i s without m e r i t .           I t i s w e l l e s t a b l i s h e d t h a t when
an i n s u r e r pays a l l o r a p o r t i o n of a l o s s on b e h a l f of an i n s u r e d ,
he i s subrogated pro t a n t o t o whatever r i g h t s t h e i n s u r e d possessed.
American E q u i t a b l e Assurance Co. v. Newman, 132 Mont. 63, 313 P.2d
1023; Caledonia Insurance Co. v. Northern P a c i f i c Railway Co., 32
Mont. 46, 79 P. 544.                Transamerica by c o n t r i b u t i n g t o t h e compromise
s e t t l e m e n t agreed t o by t h e i n s u r e r s made a payment on b e h a l f of
the insured.          Hence, Transamerica has become subrogated t o t h e
r i g h t s of Wickes and Barbe.               As t h e d i s c u s s i o n of t h e preceding
i s s u e s i n d i c a t e s , G l a c i e r was under an o b l i g a t i o n t o provide i n s u r -
ance coverage f o r Wickes and Barbe.                        Had Wickes and Barbe c o n t r i -
buted i n s t e a d o f Transamerica, t h e i r r i g h t t o a s s e r t a c l a i m a g a i n s t
G l a c i e r i s unquestionable.             P l a i n t i f f Transamerica b e i n g subrogated
t o t h a t r i g h t , i t i s obvious t h a t i t does have a s t a t u s t o p r e s s
a claim a g a i n s t defendant G l a c i e r .
           ~ l a c i e r ' sf i n a l i s s u e s i s t h e c l a i m t h a t t h e d i s t r i c t c o u r t ' s
f i n d i n g s of f a c t a r e c l e a r l y erroneous.          W have reviewed t h e e n t i r e
                                                                    e
    record and find the district court's findings amply supported
    by substantial credible evidence. As stated in Hellickson,    our
    review is limited to determining whether there is substantial
    credible evidence to support the district court's findings.   If
    there is, as in this case, then the determination of the district
    court will not be disturbed.
             The decision of the district court is affirmed.




/     /cif
       'he     Justice




,
'        stices.